UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 MANBRO ENERGY CORPORATION,                                   :
                                            Plaintiff,        :
                                                              :   20 Civ. 3773 (LGS)
                            -against-                         :
                                                              :        ORDER
 CHATTERJEE ADVISORS, LLC, et al.,                            :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on May 26, 2021, Defendants filed a letter motion to compel Plaintiff to

produce certain documents and communications and a letter motion for an extension of time to

complete discovery (Dkt. Nos. 73, 74);

        WHEREAS, on June 1, 2021, Plaintiffs filed a response in opposition to Defendants’

motions. It is hereby

        ORDERED that Defendants’ motion to compel is GRANTED IN PART AND

DENIED IN PART. For the reasons Defendants stated in their letter, Defendants request to

compel the production of documents relating to Plaintiff’s investment in WPPE is GRANTED.

For the reasons Plaintiff stated in its letter, Defendants requests to compel the production of

(1) documents relating to other Parkwood investments closely resembling the investment in

WPPE, (2) documents regarding Plaintiff’s policies, procedures and investment strategies and

(3) public relations documents are DENIED. It is further

        ORDERED that Defendants’ request to extend discovery deadlines is GRANTED IN

PART AND DENIED IN PART. Fact discovery shall be completed by June 30, 2021. This
extension is granted to permit the parties to complete fact discovery in accordance with this order

and to permit the two planned depositions to take place. No other deadlines are extended.

       The Clerk of Court is respectfully directed to terminate the motions at Dkt. Nos. 73 and

74.

Dated: June 2, 2021
       New York, New York




                                                 2
